The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 3-6, 11 and 15-17 are objected to as containing novel subject matter while being dependent on rejected base claims.Claims 1-2, 7-10, 12-14 and 18-20 have been rejected.

Novel Subject Matter
Claims 3-6, 11 and 15-17 recite novel subject matter but are objected to as being dependent on rejected base claims.  Within each claim as a whole the novel subject matter is as recited in the office action of June 22, 2022.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 7-9, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sukumara (US Patent 8,874,732) in view of Shpilyuck (US Patent 11,455,220).

As per claim 1, Sukumara ('732) discloses a non-transitory machine-readable medium storing one or more sequences of instructions, wherein execution of the one or more instructions by one or more processors contained in a digital processing system causes the digital processing system one or more processors to perform the actions of:
	determining to validate metering of usage (column 3 lines 25-33, the system validates the systems and methods that perform metering for usage billing) of a disaster recovery service (DRS) (column 4 lines 15-18, the client may use a storage resource as storage for backup for a web-based business such as photo hosting; remote data backup and retrieval is a well-understood method for coping with disasters that result in local data loss) in a first cloud (column 1 lines 47-56 and column 8 lines 32-43, validation of the internal metering acts to validate billing for clients; each client has its configured cloud service (column 9 lines 45-57 and column 9 lines 1-5) and the claimed first cloud is such a client's cloud);
	collecting from a metering service of the DRS, measured values representing the actual usage of the service in a second cloud (column 7 lines 27-45, the service meter records actual usage metered in a cloud created by the client usage simulator when it requests a service with 1 TB storage; this client usage simulator cloud is a second cloud different than any real client cloud);
	comparing the measured values with corresponding expected values representing expected usage of the service in the second cloud (column 7 lines 27-45, the metered actual usage is compared to the usage simulators expected usage results); and
	generating a response based on a result of the comparing (column 7 lines 27-45, a discrepancy is determined).

Sukumara ('732) does not expressly disclose the service validation system wherein the validation is performed in response to receiving a request to validate usage a service in a first cloud, and sending a response to the request. 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cloud metering validation disclosed by Sukumara ('732) such that a client requests the metering validation and gets a result of the metering validation. This modification would have been obvious because a client would be aware that it is possible to experience billing errors from their cloud service provider (Sukumara ('732) column 1 lines 47-56), which would negatively affect the client. Validating the cloud service's metering gives confidence to the internal metering of the system for all client usage (Sukumara ('732) column 8 lines 34-41). 

Sukumara ('732) does not expressly disclose the service validation system wherein the usage of the DRS in a cloud comprises backing up of cloud resources hosted in a primary site of the cloud to a secondary site according to a set of disaster recovery policies.

Shpilyuck ('220) teaches cloud to cloud disaster recovery wherein virtual machine is backed up to a second cloud according to a backup plan (see abstract).  The plan is presented to and configured by a user (Figure 4) and the plan includes various policies for auto scaling VMs for backup (column 3 lines 25-57 and column 4 lines 23-46).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cloud service validation system disclosed by Sukumara ('732) such that service being verified performs cloud to cloud disaster recovery based on various settings, as taught by Shpilyuck ('220).  This modification would have been obvious because entities generate large amounts of data (Shpilyuck ('220) column 1 lines 9-12) and disaster recovery of backed up data after a problem is an important process (Shpilyuck ('220) column 1 lines 25-29).

As per claim 2, Sukumara ('732) in view of Shpilyuck ('220) discloses the non-transitory machine-readable medium of claim 1,
	wherein the DRS in the first cloud is setup to operate according to a first configuration specifying respective disaster recovery policies applicable to corresponding cloud resources in the first cloud (Sukumara ('732) column 9 lines 1-5, a client may interactively configure their resources in the network-based services system using a web-based interface; since the system is a data backup system (Sukumara ('732) column 4 lines 15-18), the configuration of system properties are policies related to the data backup and recovery),
	wherein the DRS in the second cloud is also setup with the disaster recovery policies specified in the first configuration (Sukumara ('732) column 4 lines 33-43, the usage simulator is configured to similar to a client of network-based services systems; thus the client requesting validation would have a simulator similar to itself; this is also described in Sukumara ('732) column 9 lines 6-18). 

As per claim 7, Sukumara ('732) in view of Shpilyuck ('220) discloses the non-transitory machine readable medium of claim 2, wherein the first cloud is provided based on a first cloud infrastructure (Sukumara ('732) column 2 lines 30-33, virtual compute or storage services are provided to clients), further comprising one or more instructions for:
	in response to the request, preparing the second cloud in a second cloud infrastructure (Sukumara ('732) column 7 lines 29-32, the simulator is allocated 1 TB of storage that is separate from other clients) and configuring the DRS in the second cloud according to the first configuration (Sukumara ('732) column 4 lines 33-43, the usage simulator is configured to similar to a client of network-based services systems). 

As per claim 8, Sukumara ('732) in view of Shpilyuck ('220) discloses the non-transitory machine-readable medium of claim 7, wherein the first cloud comprises a first primary site and a first secondary site, wherein the DRS in the first cloud is setup to backup cloud resources from the first primary site to the first secondary site according to the first configuration (Sukumara ('732) column 4 lines 15-18, the client utilizes a network backup storage system, where data from a client site is backed up to the cloud at a remote secondary site; the service and the cloud can be said to comprise all copies and locations where the data is found).

As per claim 9, Sukumara ('732) in view of Shpilyuck ('220) discloses the non-transitory machine-readable medium of claim 8, wherein the cloud resources comprise virtual machines provisioned as part of the first cloud (Sukumara ('732) column 3 lines 17-20, virtual machines may be part of the network service).

As per claim 12, Sukumara ('732) in view of Shpilyuck ('220) discloses the non-transitory machine-readable medium of claim 1, wherein the request is received from a tenant owning the first cloud (as described in the discussion of obviousness of claim 1, a client of the cloud service may issue the request for validation; this client is the owner of the first cloud).

As per claims 13, 14 and 18, these claims recite limitations found in claims 1, 2 and 7, respectively, and are respectively rejected on the same grounds as claims 1, 2 and 7. 

As per claims 19 and 20, these claims recite limitations found in claims 1 and 2, respectively, and are respectively rejected on the same grounds as claims 1 and 2. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sukumara ('732) in view of Shpilyuck ('220) and Wikipedia's Multicloud (historical version published February 15, 2020). 

Sukumara ('732) in view of Shpilyuck ('220) discloses a non-transitory machine-readable medium of claim 8, wherein the first cloud is a hybrid cloud in which the first primary site is hosted in a on-premises infrastructure and the first secondary site is hosted in the first cloud infrastructure (Sukumara ('732) column 4 lines 15-18, the client utilizes a network backup storage system, where data from a client site is backed up to the cloud at a remote secondary site; the service and the cloud can be said to comprise all copies and locations where the data is found);
	wherein the second cloud comprises a second primary site and a second secondary site, both being hosted in the second cloud infrastructure (see abstract and column 7 lines 27-35 of Sukumara ('732), the validation system utilizes an external meter service, which is an external second primary site, which transmits data to a cloud service (a second secondary site) over the course of a testing period of time. 

Sukumara ('732) in view of Shpilyuck ('220) does not expressly disclose the service validation system wherein the second cloud is a multi-cloud cloud. 

Wikipedia's Multicloud teaches use of a multicloud as a single heterogenous architecture including multiple cloud computing and storage services (first paragraph). 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cloud service validation system disclosed by Sukumara ('732) in view of Shpilyuck ('220) such that the services being simulated and verified are multiclouds, as taught by Wikipedia's Multicloud. This modification would have been obvious because a multicloud eliminates the reliance on any single cloud provider (Wikipedia's Multicloud, first paragraph) and allows for increased cost-efficiencies, increased flexibility, and increased geographic distribution (Wikipedia's Multicloud, third paragraph).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Braham teaches a high-availability preparedness analysis in which various proactive recovery measures are associated with a business impact and a business cost.  Badola teaches validating meter of a cloud service based on comparing measured values with reference values expected during an operation of a reference cloud.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114